Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. Provisional Application No. 62/893,207 filed on Aug. 29, 2019, Singapore Patent Application No: 10201907989 W filed on 29 Aug. 2019, and Singapore Patent Application No. 10202004811X filed on 22 May 2020,

Information Disclosure Statement
No IDS documents have been submitted.

Claim Objections
Claims 1-18 are objected to because of the following informalities: in claims 1 and 10 applicant recite the term “Ai Co-processor” that, in light of the specification refers to “an Artificial Intelligence Co-processor” (see Abstract).  Given the fact that in the art the abbreviation of “Artificial Intelligence” in the art is noted with two capital letters the claim language should follow this convention and it should read “AI Co-processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “electro motive radia” is not understood.  The term is no readily recognize by a skilled in the art and the specification does not offer any definition or explanation.
Appropriate correction/clarification is required.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433